        Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 1 of 9




      UNITED STATES DISTRICT COURT – EASTERN DISTRICT OF PENNSYLVANIA
                                CIVIL ACTION

TIMOTHY CLAIR                                          :
50 South Maple Street                                  :
Kutztown, PA 19530                                     :
                                                       :      NO. 5:21-cv-00696
                                                       :
      VS.                                              :
                                                       :
TERRANCE MERANTE, in his individual capacity, and      :
DAMIAN TEMPERINE, in his individual capacity, and      :      JURY TRIAL DEMANDED
PETER M. DEL GAIZO, in his individual capacity, and    :
MATTHEW TRUSCOTT, in his individual capacity, and      :
MICHAEL LANG, in his individual capacity, and
CRAIG AMMANS, in his individual capacity, and          :
SALVATORE ALAIMO, in his individual capacity, and      :
JOHN CHULOCK, in his individual capacity, and          :
                                                       :
                                                       :

                                 FIRST AMENDED COMPLAINT

                                I.     INTRODUCTION

      1.     Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging that he

was the subject of excessive force used by the Pennsylvania State Police Troopers

identified herein who were purportedly acting under the color of state law when they

arrested Plaintiff at his home on October 12, 2018.

                          II.    JURISDICTION AND VENUE

      2.     This action arises under 42 U.S.C. §1983 and, therefore, this Court has

jurisdiction pursuant to 28 U.S.C. §1331 and §1343 and the Fourth and Fourteenth

Amendments to the United States Constitution.
            Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 2 of 9




       3.       Venue is present in the Eastern District of Pennsylvania as this is the District

where the occurrences giving rise to the cause of action arose. The Eastern District of

Pennsylvania is also a District in which the Defendants regularly conduct activity.

                                       III.   THE PARTIES

       4.       Plaintiff, TIMOTHY CLAIR, is and at all times relevant, was, an adult resident

of the Commonwealth of Pennsylvania and a private citizen of the United States. He

presently resides at 50 South Maple Street, Kutztown Borough, Berks County, Pennsylvania.

       5.       Defendant TERRANCE MERANTE (hereinafter “Defendant Merante”) is, and

at all times relevant to this Complaint, was, an adult citizen of the United States employed

by the Pennsylvania State Police (hereinafter “PSP”). Plaintiff believes and, therefore, avers

that Defendant Merante is presently assigned to PSP Troop M located at 2930 Airport Road,

Bethlehem, PA 18107-2149.

       6.       Defendant    Trooper      DAMIAN    TEMPERINE       (hereinafter    “Defendant

Temperine”) is, and at all times relevant to this Complaint, was, an adult citizen of the United

States employed by the Pennsylvania State Police (hereinafter “PSP”). Plaintiff believes and,

therefore, avers that Defendant Temperine is presently assigned to Troop H of the PSP

located at 3800 Black Gap Road, Chambersburg, Pennsylvania 17202.

       7.       Defendant PETER M. DEL GAIZO (hereinafter “Defendant Del Gaizo”) is, and

at all times relevant to this Complaint, was, an adult citizen of the United States employed

by the Pennsylvania State Police (hereinafter “PSP”). Plaintiff believes and, therefore, avers

that Defendant Del Gaizo is presently assigned to PSP Troop M located at 2930 Airport Road,

Bethlehem, PA 18107-2149.
              Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 3 of 9




         8.       Defendant MATTHEW TRUSCOTT is, and at all times relevant to this Complaint,

was, an adult citizen of the United States employed by the Pennsylvania State Police

(hereinafter “PSP”). Plaintiff believes and, therefore, avers that Defendant Truscott is

presently assigned to PSP Troop J - Embreeville located at 997 Lieds Road, Coatesville, PA

19320.

         9.       Defendant MICHAEL LANG is, and at all times relevant to this Complaint, was,

an adult citizen of the United States employed by the Pennsylvania State Police (hereinafter

“PSP”) which is headquartered at 1800 Elmerton Avenue, Harrisburg, Pennsylvania 17110.

         10.       Defendant SALVATORE ALAIMO is, and at all times relevant to this

Complaint, was, an adult citizen of the United States employed by the Pennsylvania State

Police (hereinafter “PSP”) which is headquartered at 1800 Elmerton Avenue, Harrisburg,

Pennsylvania 17110.

         11.      Defendant JOHN CHULOCK is, and at all times relevant to this Complaint, was,

an adult citizen of the United States employed by the Pennsylvania State Police (hereinafter

“PSP”) which is headquartered at 1800 Elmerton Avenue, Harrisburg, Pennsylvania 17110.

         12.      Defendant CRAIG AMMANS is, and at all times relevant to this Complaint, was,

an adult citizen of the United States employed by the Pennsylvania State Police (hereinafter

“PSP”) which is headquartered at 1800 Elmerton Avenue, Harrisburg, Pennsylvania 17110.

         13.      On October 12, 2018, and at all other times relevant, all of the above-named

defendants were members of the PSP Special Emergency Response Team (hereinafter

“SERT”), which is a special tactical unit within the PSP compromised of officers who conduct

paramilitary operations.
         Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 4 of 9




       14.    At all times relevant to this cause of action, all of the defendants were

purporting to act under the color of state law as a members of PSP SERT.

       15.    All of the above named defendants are being sued in their individual capacities.

                             IV.    FACTUAL ALLEGATIONS

       16.    Paragraphs One through Fifteen of the within Amended Complaint are

incorporated as though same were set forth herein, more fully and at length.

       17.    At approximately six o’clock in the morning on October 12, 2018, a heavily

armed, militarized band of approximately 21 members of the Pennsylvania State Police

SERT team, including the above named defendants, stormed Plaintiff’s residence located

at 50 South Maple Street, Kutztown, Pennsylvania 19530 to execute a warrant to search

for drugs.

       18.    All of the SERT members that Plaintiff observed wore camoflouage clothing,

gas masks, helmets and body armor. None of the SERT members displayed a name tag,

officer number, or any other form of identification.

       19.    After entering the residence, SERT members discovered Plaintiff, who was

then forty-six (46) years of age, unarmed laying on the floor of his office located in the

attic of the residence.

       20.    Upon hearing SERT members approach the attic door, Plaintiff repeatedly

shouted out “don’t shoot” and “I surrender.”

       21.    At the direction of the Defendant SERT members, and at their gun point,

Plaintiff moved from the attic to the second floor of the residence with his hands in the

air.
         Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 5 of 9




       22.    Once in the hallway of the second floor of the residence, Plaintiff complied

with law enforcement’s directive to get down on the floor.

       23.    However, as Plaintiff bent over to lay on the floor, defendant Temperine

tackled Plaintiff, slamming him into the floor face down.

       24.    As Plaintiff laid on the floor on his stomach, in the prone position with his

hands above his head, defendant Temperine forcefully punched Plaintiff approximately

four times in the face with a closed fist.

       25.    Then, defendant Temperine, and or defendant Del Gaizo, and or defendant

Truscott, began stomping and kicking on the midsection of Plaintiff’s body with heavy

boots as Plaintiff continued to lay helplessly surrendered in the prone position on the floor.

       26.    The assault did not cease until one of the officers, who was present in the

second floor hallway during the assault, eventually directed the assault to stop. By that

time, Plaintiff’s ribs had already been broken.

       27.    Plaintiff was then placed in handcuffs.

       28.    After Plaintiff was handcuffed, and while he was still on the floor, one of the

defendants named herein walked on the midsection of Plaintiff twice, in the precise

location where Plaintiff had been stomped and kicked moments prior.

       29.    That same officer spat on Plaintiff and yelled insults at him, such as, “you’re

a f***ing pussy.”

       30.    Plaintiff was subsequently transported by ambulance from his residence to

the Lehigh Valley Cedar Crest Hospital where it was discovered that four (4) of Plaintiff’s
         Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 6 of 9




ribs were fractured and that his right orbital socket was damaged as a result of the

excessive use of force.

       31.      A subsequent search of Plaintiff’s residence pursuant to the search warrant

yielded a mere 7.29 grams of methamphetamine, 3.39 grams of heroin, and 6.12 grams

of marijuana.

       32.      Plaintiff was charged criminally in connection with the evidence recovered

from his residence in the Court of Common Pleas of Berks County, Pennsylvania, at docket

number CP-06-CR-0004810-2018.

       33.      In a post-hoc attempt to create the appearance that the assault on Plaintiff

was justified, Plaintiff was also charged with resisting arrest in that same criminal case

purportedly for the events on October 12, 2018.

       34.      However, the Honorable Patrick A. Barrett, who presided over Plaintiff’s

criminal trial, entered a judgment of acquittal as a matter of law with respect to the charge

of resisting arrest due to the absence of any evidence that Plaintiff actively resisted arrest

on October 12, 2018.

       35.      From the time that he was discovered on the floor of the attic by SERT

members, at no time on October 12, 2018 did Plaintiff resist arrest or willfully refuse to

obey the commands of law enforcement.
         Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 7 of 9




                            V.      CAUSES OF ACTION

                                   COUNT ONE
    42 U.S.C. § 1983 – Excessive Force in Violation of the Fourth and Fourteenth
                   Amendments to the United States Constitution
                         (PLAINTIFF v. ALL DEFENDANTS)

       36.    Plaintiff incorporates paragraphs one (1) through thirty-five (35) of the

within Complaint as though same were set forth herein, more fully and at length.

       37.    Plaintiff herein is a citizen of the United States.

       38.    At all times relevant all Defendants were purportedly acting under the

color of state law.

       39.    Section 1983 in pertinent part provides that:

              Every person who, under color of any statute, ordinance,
              regulation, custom, or usage of any State or Territory or the
              District of Columbia, subjects, or causes to be subjected, any
              citizen of the United States or any other person within the
              jurisdiction thereof to the deprivation of any rights, privileges
              or immunities secured by the Constitution and laws, shall be
              liable to the party injured in an action at law, suit inequity, or
              other proper proceedings for redress.

       40.    Plaintiff bases his 42 U.S.C. § 1983 claim on the deprivation of the following

well-established Constitutional rights:

              a.) Right to be free from unwarranted arrest under the Fourth and

              Fourteenth Amendments to the United States Constitution;

              b.) Right to be free from unreasonable search and seizure under the Fourth

              and Fourteenth Amendments to the United States Constitution;

              c.) Right to be free from the use of excessive force or force that is not

              reasonably necessary.
            Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 8 of 9




       41.      It would be clear to any reasonable police officer that the actions of the

troopers in stomping, kicking, punching and spitting on Plaintiff, as he laid surrendered in

the prone position on the floor, was a patently unreasonable use of force and a clear

violation of Plaintiff’s well established rights under Fourth Amendment.

       42.      Plaintiff did not actively resist arrest and was not armed when troopers

served the warrant.

       43.      Plaintiff repeatedly verbally surrendered to troopers, placed his hands in the

air, and complied with all of law enforcement’s directives.

       44.      Plaintiff did not make any verbal or physical threats to inflict harm upon the

officers.

       45.      Plaintiff was not being investigated for a crime of violence.

       46.      Law enforcement did not have a warrant to arrest Plaintiff.

       47.      Plaintiff believes and, therefore, avers that all of the defendants named

herein either participated in the exertion of unreasonable force exerted upon Plaintiff, or

had a reasonable opportunity to intervene in the aforesaid unreasonable use force but

failed to timely do so.

       48.      The aforesaid conduct violated Plaintiff's rights under the Fourth

Amendment to the United States Constitution as applied to the states through the

Fourteenth Amendment.

       49.      The acts and or omissions of the individual defendants were malicious, willful,

wanton and/or done with reckless disregard for Plaintiff's rights under the Fourth

Amendment to the United States Constitution subjecting Defendants to punitive damages.
        Case 5:21-cv-00696-JMG Document 11 Filed 06/17/21 Page 9 of 9




       50.    As a direct and proximate result of the acts and omissions mentioned

hereinbefore above, perpetrated by Defendants, Plaintiff suffered the following injuries

and damages:

              a.)     Violations of Plaintiff’s rights under the Fourth and Fourteenth

              Amendments to the United States Constitution

              b.)     Plaintiff suffered serious, permanent and painful injuries consisting

              four (4) fractured ribs and an orbital injury;

              c.)     Plaintiff suffered physical pain and suffering;

              d.)     Plaintiff suffered fright, horror and shock;

              e.)     Plaintiff suffered severe emotional and psychological trauma;

              f.)     Plaintiff suffered economic damages related to his medical

              treatment, and may, in the future incur additional medical expenses for the

              injuries described hereinabove.

   WHEREFORE, Plaintiff demands judgment against the defendants, jointly and

severally, in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus punitive

damages and attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and any other

applicable provisions of law.

                                                  McMahon, Lentz & Thompson

Date: June 17, 2021                               /s/ Brooks T. Thompson      .
                                                  Brooks T. Thompson, Esquire
